DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021, has been entered.

Remarks
Examiner acknowledges applicants’ reply dated March 18, 2021, including arguments and amendments.

Claims 1, 3 – 6, 8 – 11, and 13 – 15 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3 – 6, 8 – 11, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edson, U.S. PG-Pub. No. 2015/0200945 (hereafter, “Edson”), in view of Schissel, et al., U.S. PG-Pub. No. 2014/0109063 (hereafter, “Schissel”).

As to Claim 1, Edson discloses: a computer implemented method comprising:
providing user access to a file ([0042], referring to the document owner granting access to another user);
creating an action group comprising a change set comprising changes to the file and metadata comprising information relating to the change set ([0604] – [0623], referring to tracking modified content in a document);
monitoring user actions taken with respect to the file and updating the change set of the action group if the file is changed ([0604] – [0623], referring to tracking modified content in a document, including tracking user edits);
collecting information relating to the user actions and updating the metadata of the action group with information relating to the user actions ([0604] – [0623], referring to tracking modified content in a document);
determining whether the user action defines an endpoint of the change set ([0339], referring to user selection of “I’m Done” within the GUI, corresponding to the user checking in the file); and
completing the action group based on a determination that the user action defines the endpoint of the change set ([0339], referring to the actions taken by the system once the user selects “I’m Done”).

Edson does not appear to explicitly disclose: wherein the determination comprises determining that the user action includes the user running a test suite successfully.

Schissel discloses: wherein the determination comprises determining that the user action includes the user running a test suite successfully ([0177] – [0178], “… once a line 425 is entered (i.e., complete) and free from syntax errors 450, a user may execute that line 425 (e.g., execute that custom action 320) via the test editor to verify the intended logic. In some embodiments, execution is performed automatically after a line 425 is found to be free from syntax errors 450. A user may execute multiple lines 425 to verify the intended logic for each line 425 in a test. In one example, a test will indicate whether it will execute successfully and is free from syntax errors 450 and logic errors, thus reducing test creation time… In one embodiment, when every line 425 of a test is executed in order to verify logic, the entire test is run.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Edson and Schissel before him/her, to have modified the endpoint determination from Edson with the syntax error detection and logic testing from Schissel, in order to prevent the generation of incorrect content (as suggested by Edson at [0665]).

As to Claim 3, Edson, as modified, discloses: repeating the creating of the action groups, populating the action groups with change sets and metadata and completing the action groups (Edson, [0604] – [0623], referring to synchronization of modifications).

Claim 4, Edson, as modified, discloses: outputting a summary comprising a set of completed action groups (Edson, Figs 14 and 15, described at [0242], referring to document metadata being used to compare versions of a document).

As to Claim 5, Edson, as modified, discloses: outputting a set of possible endpoints of a change set (Edson, [0339], referring to the availability of the “I’m Done” selection),
receiving a user input selecting one or more of the possible endpoints of a change set (Edson, [0339], referring to the user selecting “I’m Done”) and
using the selected one or more possible endpoints of a change set in the step of determining if a user action defines an endpoint of a change set (Edson, [0339], referring to system action taken once “I’m Done” has been selected).

As to Claim 6, Edson discloses: a data processing system comprising a processor (Fig. 62, showing Processor 602) arranged to:
provide user access to a file ([0042], referring to the document owner granting access to another user);
create an action group comprising a change set comprising changes to the file and metadata comprising information relating to the change set ([0604] – [0623], referring to tracking modified content in a document);
monitor user actions taken with respect to the file and update the change set of the action group if the file is changed ([0604] – [0623], referring to tracking modified content in a document, including tracking user edits);
collect information relating to the user actions and update the metadata of the action group with information relating to the user actions ([0604] – [0623], referring to tracking modified content in a document);
[0339], referring to user selection of “I’m Done” within the GUI, corresponding to the user checking in the file); and
complete the action group based on a determination that the user action defines the endpoint of the change set ([0339], referring to the actions taken by the system once the user selects “I’m Done”).

Edson does not appear to explicitly disclose: wherein the determination comprises determining that the user action includes the user running a test suite successfully.

Schissel discloses: wherein the determination comprises determining that the user action includes the user running a test suite successfully ([0177] – [0178], “… once a line 425 is entered (i.e., complete) and free from syntax errors 450, a user may execute that line 425 (e.g., execute that custom action 320) via the test editor to verify the intended logic. In some embodiments, execution is performed automatically after a line 425 is found to be free from syntax errors 450. A user may execute multiple lines 425 to verify the intended logic for each line 425 in a test. In one example, a test will indicate whether it will execute successfully and is free from syntax errors 450 and logic errors, thus reducing test creation time… In one embodiment, when every line 425 of a test is executed in order to verify logic, the entire test is run.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Edson and Schissel before him/her, to have modified the endpoint determination from Edson with the syntax error detection and logic testing from Schissel, in order to prevent the generation of incorrect content (as suggested by Edson at [0665]).

As to Claim 8, Edson, as modified, discloses: repeat the creating of the action groups, populating the action groups with change sets and metadata and completing the action groups (Edson, [0604] – [0623], referring to synchronization of modifications).

As to Claim 9, Edson, as modified, discloses: output a summary comprising a set of completed action groups (Edson, Figs 14 and 15, described at [0242], referring to document metadata being used to compare versions of a document).

As to Claim 10, Edson, as modified, discloses: output a set of possible endpoints of a change set (Edson, [0339], referring to the availability of the “I’m Done” selection), receive a user input selecting one or more of the possible endpoints of a change set (Edson, [0339], referring to the user selecting “I’m Done”) and use the selected one or more possible endpoints of a change set in the determining whether a user action defines an endpoint of a change set (Edson, [0339], referring to system action taken once “I’m Done” has been selected).

As to Claim 11, Edson discloses: a computer program product for controlling a data processing system comprising a processor, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 62, showing Processor 602 in communication with Memory 604), the program instructions executable by the processor to cause the processor to:
provide user access to a file ([0042], referring to the document owner granting access to another user);
[0604] – [0623], referring to tracking modified content in a document);
monitor user actions taken with respect to the file and update the change set of the action group if the file is changed ([0604] – [0623], referring to tracking modified content in a document, including tracking user edits);
collect information relating to the user actions and update the metadata of the action group with information relating to the user actions ([0604] – [0623], referring to tracking modified content in a document);
determine whether the user action defines an endpoint of the change set ([0339], referring to user selection of “I’m Done” within the GUI, corresponding to the user checking in the file); and
complete the action group based on a determination that the user action defines the endpoint of the change set ([0339], referring to the actions taken by the system once the user selects “I’m Done”).

Edson does not appear to explicitly disclose: wherein the determination comprises determining that the user action includes the user running a test suite successfully.

Schissel discloses: wherein the determination comprises determining that the user action includes the user running a test suite successfully ([0177] – [0178], “… once a line 425 is entered (i.e., complete) and free from syntax errors 450, a user may execute that line 425 (e.g., execute that custom action 320) via the test editor to verify the intended logic. In some embodiments, execution is performed automatically after a line 425 is found to be free from syntax errors 450. A user may execute multiple lines 425 to verify the intended logic for each line 425 in a test. In one example, a test will indicate whether it will execute successfully and is free from syntax errors 450 and logic errors, thus reducing test creation time… In one embodiment, when every line 425 of a test is executed in order to verify logic, the entire test is run.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Edson and Schissel before him/her, to have modified the endpoint determination from Edson with the syntax error detection and logic testing from Schissel, in order to prevent the generation of incorrect content (as suggested by Edson at [0665]).

As to Claim 13, Edson, as modified, discloses: repeating the creating of the action groups, populating the action groups with change sets and metadata and completing the action groups (Edson, [0604] – [0623], referring to synchronization of modifications).

As to Claim 14, Edson, as modified, discloses: outputting a summary comprising a set of completed action groups (Edson, Figs 14 and 15, described at [0242], referring to document metadata being used to compare versions of a document).

As to Claim 15, Edson, as modified, discloses: outputting a set of possible endpoints of a change set (Edson, [0339], referring to the availability of the “I’m Done” selection), receiving a user input selecting one or more of the possible endpoints of a change set (Edson, [0339], referring to the user selecting “I’m Done”) and using the selected one or more possible endpoints of a change set in the step of determining if a user action defines an endpoint of a change set (Edson, [0339], referring to system action taken once “I’m Done” has been selected).

Response to Arguments
Applicant’s arguments, with respect to the rejections under 35 USC 102(a)(1) by Edson, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167